The opinion of the court was delivered by
Prout, J.
These exceptions present a question arising upon the third proposition submitted to the jury by the court. It involves the legal effect of either knowledge on the part of the defendant, or that he had good reason to believe, that the persons who brought the cattle in question to the defendant and proposed to sell them, were wrongfully in their possession and did not own them; that the defendant co-operated with .Risley who purchased them, by advising and furnishing him the means for that purpose, with the intent on the part of the defendant of depriving the plaintiffs, who were the rightful owners, of their property; and the further fact, that Risley was thereby induced and did buy, slaughter, and dispose of them. The court instructed the jury, that if they found these facts, the plaintiffs were entitled to recover. The jury did find them, and their legal effect, as bearing upon the case, is to be considered together and in combination. Thus connected, in view of the defendant’s purpose, he is as culpable as Risley. Not only this: he actively co-operated with Risley in making the purchase — advised it and furnished the means, by which his purpose was accomplished to the plaintiffs’ injury by the destruction of their property. This, in our opinion, is such an interference with the plaintiffs’ property and in its wrongful con*15version, by tbe defendant, as renders him liable in this action. The judgment of the county court is affirmed.